UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 14, 2009 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) New York 000-05896 11-1978958 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 145 Oser Avenue, Hauppauge, New York (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (631) 273-5500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) #1950250 v1 \007449 \0301 Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On October 14, 2009, Jaco Electronics, Inc. (the “Company”) received a Delinquency Compliance Plan Alert Letter from NASDAQ due to its failure to timely file its Form 10-K for the fiscal year ended June 30, 2009. On October 16, 2009, the Company notified NASDAQ of its intention to voluntary delist its shares of common stock and issued a press release announcing such intention. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated October 16, 2009. #1950250 v1 \007449 \0301 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 19, 2009 Jaco Electronics, Inc. By: /s/Jeffrey D. Gash Name: Jeffrey D. Gash ExecutiveVice President
